DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Status of Claims
Claims 1-19 are currently pending in the application.
Acknowledgement is made of addition of claims 20-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 7484379 B2).

Regarding claim 14:
Shibata discloses an HVAC system (abstract), comprising: 
a compressor (inherently present), an evaporator #12, and a condenser #13 forming a refrigeration cycle ([0037-0042]);
 a plurality of fluid lines coupled to the compressor, the evaporator, and the condenser (at least Fig. 1 & 4B; [0038-0039]), wherein each connection between a fluid line and one of the compressor, the evaporator, and the condenser represents a point at which fluid can escape the HVAC system (inherently present in the connections between #50, #60, and #30, Fig. 2B); and 
a stub pipe housing #110 for directing fluid escaping each connection to a cabinet (see Fig. 4B of Shibata Reproduced and Annotated below) having a fluid detection sensor (the limitation “for directing fluid escaping each connection” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. #110 is capable of directing leaked fluid into the indicated cabinet. Also see at least col. 6, L 33-37, inherently illustrating the presence of at least a fluid detection sensor. Also see alternate rejection below), wherein the stub pipe housing comprises: 
a first end for sealed contact with the cabinet (see Fig. 4B below), wherein the first end comprises an inner diameter greater than at least an opening for a stub pipe #30 extending from the cabinet (see Fig. 4B below), wherein the first end of the stub pipe housing comprises a flange extending radially outward operable to connect the stub pipe housing to the cabinet (see Fig. 4B below); 
a second end #111 configured for sealed contact (via #80) with an external pipe #50 connected to the stub pipe (see Fig. 4B below); and
a non-permeable inner surface formed between the first end and the second end (see Fig. 4B below; inherently present); and 
wherein the external pipe connected to the stub pipe, the non-permeable inner surface, and the sealed contact between the second end and the external pipe define a volume for directing fluid escaping the connection into an opening in the cabinet (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. #80 is capable of directing leaked fluid into cabinet #11), wherein at least a portion of the volume is between the external pipe and the stub pipe housing (see Fig. 4B below).


    PNG
    media_image1.png
    559
    1085
    media_image1.png
    Greyscale

Fig. 4B of Shibata Reproduced and Annotated

To the extent that applicant submit that Shibata does not inherently illustrating the presence of at least a fluid detection sensor in the cabinet; the examiner submits by official notice providing a fluid detection sensor in a cabinet in an HVAC system is well known in order to monitor parameters such as refrigerant flow rate, condensation level, and more.

Accordingly, it would have been obvious to one of ordinary skill in the art to have provided the system of Shibata with at least a fluid detection sensor in the cabinet.

One of ordinary skill in the art would have recognized that doing so would have optimized the performance of the system. Another benefit will be prevention of damage due to accumulation of condensate.

Regarding claim 15:
Shibata either alone or as modified discloses all the limitations.
Shibata further discloses wherein the flange extends radially outward as a surface (see Fig. 4B above); the stub pipe #30 extends through a stub pipe opening in the cabinet (see Fig. 4B above); the sealed contact between the stub pipe housing and the cabinet comprises contact between the surface of the flange and an external surface of the cabinet (see Fig. 4B above); and the sealed contact between the flange and the external surface of the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into an opening in the cabinet (see Fig. 4B above).

Regarding claim 16:
Shibata either alone or as modified discloses all the limitations.
Shibata further discloses wherein the flange extends radially outward as an edge; the stub pipe extends through a stub pipe opening in the cabinet; sealed contact between the stub pipe housing and the cabinet comprises contact between the edge of the flange and an external surface of the cabinet; and the sealed contact between the flange and the cabinet comprises a seal positioned in the stub pipe opening and the edge of the flange seated in the seal, wherein the sealed contact between the flange and the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into an opening in the cabinet (see Fig. 4B and rejection of claim 14 above).

Regarding claim 17:
Shibata either alone or as modified discloses all the limitations.
Shibata further discloses wherein the non-permeable inner surface of the stub pipe housing comprises an elastomeric material (col. 4, L 19-23).

Regarding claim 18:
Shibata either alone or as modified discloses all the limitations.
Shibata further discloses wherein the second end comprises a compliant seal (the seal is compliant with the operation of the device); and the sealed contact between the first end and the cabinet, the sealed contact between the compliant seal and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into an opening in the cabinet (see Fig. 4B and rejection of claim 14 above).

Regarding claim 19:
Shibata either alone or as modified discloses all the limitations.
Shibata further discloses wherein the stub pipe housing comprises a rigid material (col. 4, L 19-23); and coupling the second end of the stub pipe housing to an external pipe prevents bending at the connection between the stub pipe and the external pipe (see Fig. 4B). 

Regarding claims 1-3 and 5-7:
The subject matter claimed here is substantially similar to that of claims 14-19. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 14-19 above for the rejection of claims 1-3 and 5-7.

Regarding claims 8-13:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 8-13, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-3 and 5-7. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-3 and 5-7 above for the rejection of claims 8-13.

Regarding claim 4:
Shibata either alone or as modified discloses all the limitations.
Shibata further discloses wherein: the stub pipe extends through a first opening in the cabinet (see Fig. 4B above); an external surface of the cabinet comprises a second opening separate from the first opening (see at least defroster opening #21, Fig. 1); the first end of the stub pipe housing comprises an inner diameter adapted for sealed contact with the external surface of the cabinet relative to one or more of the first opening and the second opening (as seen in Fig. 4B above); and the first end, the non-permeable inner surface, and the second end are configured to direct fluid escaping the connection to one or more of the first opening and the second opening in the external surface (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The illustrated structures above are capable of directing leaked fluid into indicated opening of the cabinet).

Response to Arguments
Applicant's arguments filed on 02/07/2022 have been fully considered.

Applicant’s arguments regarding the claim rejections under 103, have been fully considered but are moot as the arguments do not apply to the current rejections.

As note, it has been pointed out to the applicant that the features of having at least a portion of the volume between the external pipe and the stub pipe housing is disclosed by Shibata in Fig. 4B. See elaborated rejection above for more details.

All the claims in this application have been rejected as being unpatentable over the prior art of record (see elaborated rejection above).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763